DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joan Chan on 6/21/2022.

The application has been amended as follows: 
Regarding claim 1, please replace lines 12-20 of the claim with the following: 
“etching a top portion of the first filler material to form first recesses between the second set of spacers; 
providing a second filler material in the first recesses between the second set of spacers, the second filler material forming a set of sacrificial mask lines; 
recessing a top portion of at least the first set of spacers, wherein recessing the top portion of the at least the first set of spacers comprises forming second recesses between the sacrificial mask lines; 
providing a mask layer material in the second recesses between the sacrificial mask lines; and”.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a mask layer above a semiconductor fin structure that comprises the limitations “recessing a top portion of at least the first set of spacers, wherein recessing the top portion of the at least the first set of spacers comprises forming recesses between the sacrificial mask lines; providing a mask layer material in the recesses between the sacrificial mask lines; and removing the sacrificial mask lines and the first filler material” along with other limitations of the claim.
The closest prior art of record are Mosden et al. (US 2018/0308753 A1), and Wang et al. (US 2019/0013396 A1).
Mosden teaches a method of forming a device (Figs. 2A-2M of Mosden).  The method comprises: forming a first set of spacers (106 in Fig. 2A), forming a second set of spacers (112) on sidewalls of the first set of spacers; providing a first filler material (180 in Fig. 2C-D); etching a top portion of first filler and refilling with a second filler material (182 in Fig. 2F); etching the first set of spacers to form second recesses.  But Mosden does not teach “providing a mask layer material in the second recesses between the sacrificial mask lines” since the gate conductor (150) is filled into the second recesses, not a mask layer.
Wang teaches a method of forming a device on a fin structure.  The method includes forming a first set of spacers (140), a second set of spacers (150); providing a first and second fill materials (160 and 133 in Fig. 8-10) between the second set of spacers; recessing a top portion of the first set of spacers (see Fig. 8 of Wang) to form second recesses (notches on top of spacers 140 in Fig. 8); and providing a mask layer material (portion of 133 in the recesses). However, Wang does not disclose a step of removing the mandrel from between the first spacer and second spacer, and providing the first and second filler materials after the removal of the mandrel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822